Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
This application is a national stage of PCT/CN2019/092677, filed 6/25/2019. No earlier priority is claimed.
Election/Restrictions
Claims 1-5, 7, 8, 11-18, 20, 32, and 44-47 are pending. Applicants’ election without traverse of Group I, claims 1-5, 7, 8, 11-18, 20, and 45 in the reply filed on 11/3/2021 is acknowledged. Accordingly, claims 32, 44, 46, and 47 are withdrawn, as drawn to non-elected inventions.
Applicants’ election of the species depicted below is also acknowledged.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

This species was found to be free of prior art. The election was expanded to other species within the claimed genus.
Claim Rejections - 35 USC § 102
Please note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§102 and 103 (or as subject to pre-AIA  35 U.S.C. §§102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraph of 35 U.S.C. §102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

As represented by the expanded elected species, claims 1-5, 7, 8, 11-18, 20, and 45 are rejected under 35 U.S.C. §102(a)(1) as anticipated by US 5,707,932 to Kleeman, A. et al., which discloses compounds as depicted below:


    PNG
    media_image2.png
    231
    198
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    227
    250
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    244
    210
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    250
    200
    media_image5.png
    Greyscale



These compounds correspond to Formula I with R3 = phenyl, R1 and R2 = H or methyl, A = O,  Het = pyridyl substituted with CN or COOH, and R4 = H.

As represented by the expanded elected species, claims 1-5, 7, 8, 11-18, 20, and 45 are also rejected under 35 U.S.C. §102(a)(1) as anticipated by US  2008 0269293  to Chi, L.et al., which discloses compounds as depicted below:
. 
    PNG
    media_image6.png
    200
    176
    media_image6.png
    Greyscale
     
    PNG
    media_image7.png
    190
    217
    media_image7.png
    Greyscale

    
These compounds correspond to Formula I with R3 = phenyl, R1 = H, R2 = methyl, A = O,  Het = pyridyl substituted with NH2 or NO2, and R4 = H.

	Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HEIDI REESE/Primary Examiner 
Art Unit 1622